Case 2:19-cv-03465-JMA-AKT Document 12 Filed 08/16/19 Page 1 of 4 PageID #: 291
    LAURA CURRAN                                                        JARED A. KASSCHAU
    County Executive                                                       County Attorney




                                     COUNTY OF NASSAU
                              OFFICE OF THE COUNTY ATTORNEY

                                                              August 16, 2019

   VIA ECF
   Honorable Joan M. Azrack
   United States District Court for the Eastern District of New York
   100 Federal Plaza
   Central Islip, New York 11722

                               RE:     Vitiello v. County of Nassau
                                       Docket No.: 19 – cv – 3465

   Dear Judge Azrack:

         This office represents the County of Nassau (“County”) in this action. Under Rule
   IV(B) of Your Honor’s Individual Rules, I write to request a pre–motion conference as the
   County intends to file a motion to dismiss this action pursuant to Federal Rules of Civil
   Procedure 12(b)(1) and12(b)(6). This action should also be dismissed because there is a
   prior pending action asserting some of the same claims which is the subject of a stay issued
   by the Court.

           On March 7, 2016 plaintiff, represented by Eliot F. Bloom, Esq. filed a complaint
   in this Court, Docket Number 16-cv-01128 (“2016 Action”), alleging violations of the
   Clean Water Act, 44 U.S.C. § 1365 (“CWA” or “Act”) and other federal statutes. In sum,
   plaintiff alleges that the water supply is contaminated throughout Nassau County and
   interferes with plaintiff’s right and ability to use same without risking harm to his health.
   Plaintiff demanded injunctive relief and civil penalties in his 2016 Action. The County
   retained outside counsel to defend it in the 2016 Action. On September 27, 2016 counsel
   for the County filed a partial motion to dismiss the complaint based on, among other
   grounds, the Court’s lack of subject matter jurisdiction over the CWA claims. After the
   motion was fully submitted, but before a decision was made, plaintiff’s attorney, Mr.
   Bloom, was suspended from the practice of law and this Court stayed and Administratively
   Closed the case “until the Court directs otherwise.” See, ECF Order dated September 13,
   2017. Plaintiff’s counsel was directed to report to the Court on the status of the suspension
   on October 31, 2017 but failed to do so. Thereafter, the County sought permission to make
   a motion to dismiss for failure to prosecute.

          On October 24, 2018, Raymond Negron, Esq. filed a notice of appearance in the
   2016 Action but did not move to substitute for Mr. Bloom as counsel of record for plaintiff
   or move to lift the stay of the 2016 Action. Rather, Mr. Negron initially sought a pre-
   motion conference for permission to move for summary judgment on the CWA claims in
   the 2016 Action, and then, when the County objected, filed an amended complaint without
   permission from the Court and without moving to lift the stay.

                     ONE WEST STREET – MINEOLA, NEW YORK 11501-4820
                             516-571-3056, FAX 516-571-6684, 6604
Case 2:19-cv-03465-JMA-AKT Document 12 Filed 08/16/19 Page 2 of 4 PageID #: 292



          On June 11, 2019, plaintiff, appearing by Mr. Negron, commenced this action (the
   “2019 Action”). The complaint filed in the 2019 Action also includes allegations that the
   County has violated the CWA in a substantially similar manner as alleged in the 2016
   Action but adds additional factual allegations and legal theories. Notably, however, as
   discussed below, plaintiff again failed to satisfy the notice requirement to bring an action
   under the CWA which deprives the Court of subject matter jurisdiction over these claims.
   Thus, the complaint filed in the 2019 Action is defective for many of the same reasons that
   were addressed in the County’s motion to dismiss the 2016 Action. Accordingly, the
   County now seeks permission to move to dismiss the 2019 Action in its entirety.

            First, the 2019 Action must be dismissed based on the prior pending action
   doctrine. “As part of its general power to administer its docket, a district court may stay or
   dismiss a suit . . . duplicative of another federal court suit. Curtis v. Citibank, N.A., 226 F.
   3d 133, 138 (2d Cir 2000) (citing Colorado River Water Cons. Dist. v. U.S., 424 U.S. 800,
   817 (1976)). “The power to dismiss a duplicative lawsuit is meant to foster judicial
   economy and the comprehensive disposition of litigation.” (emphasis added). Curtis, 226
   F. 3d at 138. “The doctrine is also meant to protect parties from the vexation of concurrent
   litigation over the same subject matter.” (emphasis added). Curtis, 226 F. 3d at 138.
   Therefore, given the fact that both suits seek to litigate the same subject matter and are
   based on similar or the same allegations and/or demands for relief this action should be
   dismissed or the 2016 Action dismissed for failure to prosecute.

           Second, neither this 2019 Action nor the 2016 Action were preceded by the
   statutorily required notice. As a mandatory prerequisite the citizen-plaintiff may not
   commence an action until “sixty days after the plaintiff has given notice of the alleged
   violation (i) to the Administrator [ of the Environmental Protection Agency ( “EPA”), (ii)
   to the State in which the alleged violation occurs, and (iii) to any alleged violator.” 33
   U.S.C. § 1365. Hallstrom v. Tillamook County, 493 US 20, 26-28 (1989) (holding that the
   notice requirement is a “mandatory, not optional condition precedent for suit”) Such
   notice is referred to as a notice letter, a notice of intent to file suit, or an NOI letter.
   Accordingly, if a suit is not preceded by the statutorily required NOI letter the District
   Count must dismiss the action as barred by the terms of the statute. See Friends of the
   Earth, Inc v. Laidlaw Envtl. Servs. 528 U.S. 167, 174-175 (2000) (citing the NOI as a
   precondition to a CWA citizen suit). The CWA pre-suit notice requirements are codified
   at 40 C.F.R.§ 135. The regulations set out: (i) who must be notified; (ii) how they must be
   notified; and (iii) the mandatory content of the notice. For an NOI letter to be effective and
   to accomplish its purpose of pre-complaint investigation and resolution of claims, the NOI
   letter must contain sufficient information to apprise EPA, the state and the alleged violator
   of “ the specific standard, limitation, or order alleged to have been violated, the activity
   alleged to constitute a violation, the person or persons responsible for the alleged violation,
   the location of the alleged violation, the date or dates of such violation, and the full name,
   address, and telephone number of the person giving notice.” 40 C.F.R.§ 135.3. Requiring
   citizens to comply with the notice requirements allows the primary enforcers - the federal
   and state regulators- to take responsibility for enforcing environmental regulations when
   necessary and gives the alleged violator an opportunity to bring itself into compliance – in
   either instance rendering a citizen suit unnecessary. See Gwaltney of Smithfield, Ltd. V
   Chesapeake Bay Foundation, Inc., 484 U.S. 49,60 (1987). Plaintiff has not satisfied the

                                                 2
Case 2:19-cv-03465-JMA-AKT Document 12 Filed 08/16/19 Page 3 of 4 PageID #: 293



   pre-suit notice requirements; accordingly, his complaint must be dismissed.

          Plaintiff also alleges that the County is responsible for leaks derived from private
  sewer laterals (“PSL”) existing under privately – owned properties and such leaks violate the
  CWA. The Act does not prohibit or provide any remedy for a discharge from these private
  sewer laterals because the Act only prohibits unpermitted discharges into “navigable waters”
  of the United States, and under applicable regulations, soil and groundwater on private
  property are outside the ambit of the Act. 40 C.F.R. 122.2 (defining “waters of the United
  States”). Furthermore, alleged seepage from private pipes on to private property, is not a
  discharge for which the County is responsible and may be held liable. See Sniper v Syracuse,
  139 A.D.2d 93, 96 (4th Dept. 1988), Nassau County Sewer Use Ordinance No. 266-1985.
  Moreover, plaintiff lacks standing to sue for alleged injury to other citizen’s property -- as
  opposed to discharges into CWA regulated waters. See Friends of the Earth, Inc. v Laidlaw
  Envtl. Servs. (TOC), Inc., 528 U.S.at 181.

          Under § 1365(a)(1) a citizen may only bring suit to enforce “an effluent standard or
  limitation,” or an order of the EPA Administrator or State with respect to such standard or
  limitation. U.S. EPA ex rel. McKeown v Port Auth., 162 F. Supp 2d 173, 188 (S.D.N.Y.
  2001). The term “effluent standard or limitation” is defined in § 1365 to include only seven
  enumerated provisions of the Act, and the measures that plaintiff claims “must” be
  implemented by the County are not required by those seven provisions (nor any other
  provision of the Act for that matter). Id. § 1365(f). The alleged failure of the County to
  perform maintenance measures that plaintiff deems beneficial, or plaintiff’s complaints
  regarding the substance and implementation of the County’s sewage treatment operator
  contracts do not constitute a violation of the Act, and certainly not a violation he may sue to
  correct. Plaintiff has failed to allege facts that match any of the seven citizen enforceable
  provisions, and therefore has failed to state a claim upon which relief can be granted, given
  the limited nature of a citizen suit. See CARS v U.S. Army Corps of Eng'rs, 2005 U.S. Dist
  LEXIS 38404, at *23 (W.D.N.Y. Dec. 23, 2005, No. 04-CV-0328E-Sr.).

          Additionally, the complaint must be dismissed because the allegations: (i) do not
  meet the CWA citizen suit standing criteria (Friends of the Earth, Inc. v Laidlaw Envtl.
  Servs. (TOC), Inc., 528 U.S. 167); (ii) seek enforcement of New York State laws and
  regulations that are beyond the scope of the CWA citizen enforcement provisions (Atlantic
  States Legal Foundation v. Eastman Kodak, 12 F. 3d 353 (2nd Cir. 1993)); (iii) do not
  sufficiently allege ongoing violations (Gwaltney of Smithfield, Ltd. V Chesapeake Bay
  Foundation, Inc., 484 U.S.at 60). and (iv) contain factual allegations and claims for relief
  that are beyond the five-year statute of limitations applicable to federal government actions
   ( Sierra Club v Chervon U.S.A, Inc., 834 F. 2d 1517,1521 (9th Cir. 1987)).

         Thank you very much for your attention to this matter.

                                               Respectfully submitted,
                                               Laurel R. Kretzing_________________
                                               Laurel R. Kretzing
                                               Deputy County Attorney
                                               (516) 571-3012/lkretzing@nassaucountyny.gov

                                               3
Case 2:19-cv-03465-JMA-AKT Document 12 Filed 08/16/19 Page 4 of 4 PageID #: 294




   CC: Raymond Negron, Esq. (Via ECF)
       Attorney for Plaintiff
       234 North Country Road
       Mount Sinai, New York 11766
       631 – 928 – 3244
       ffnegron@hotmail.com




                                        4
